RICHARD G. BOWMAN, M.D.
DABPMR, DABPM, FIPP, CEDIR, CLCP
P.O. Box 32
Charleston, WV 25321
304-400-8641
rgbmedicalinc@gmail.com

Physical Medicine and Disability
Rehabilitation Evaluation
Mr. Frank Kk. Miller
DOI: June 25, 2017

Referred By:

Bailey Javins & Carter
L. Lee Javins II

213 Hale Street
Charleston, WV 25301

PLAINTIFF’S

 
 

RGB Medical Inc.

Dr. Richard G. Bowman H
P.O. Box 32
Charleston, WV 25321
(304) 400-8641

Physical Medicine and Rehabilitation Disability Evaluation

Claimant Name: Frank K. Miller
Date of birth: 04/24/1965

Social Security Number: xxx-xx-2578
Date of injury: 06/25/17

Date of interview: 11/19/18

Date of report: 11/19/18

Consent:

Mr, Frank K. Miller was evaluated at his home in Foster, WV regarding his injury. A
Physical Medicine and Rehabilitation Disability Evaluation was performed for the purpose of
developing a Life Care Plan. The context of the evaluation was explained to him. He
understood this was a one-time evaluation and no care, advice or treatment was to be provided.
He also understood no doctor-patient relationship would be established. He was informed a
written report would be issued to his attorney. He understood the evaluator, Dr. Richard G.
Bowman II, may be asked to provide information in court or directly to the requesting party.

Accident History:

Mr, Miller reported on June 25, 2017, his 38-caliber cobra derringer he was carrying fell
onto the floor, The handgun fired one round when it hit the floor. The round entered Mr.
Miller’s left lower extremity. It entered and exited the left calf and the left thigh. It entered the
left abdomen. Boone County Ambulance Authority arrived at the home of Mr. Frank Miller for
a gunshot wound to the left lower quadrant and left leg. The report indicated that the gunshot
entered and exited several areas including the hamstring, groin area and abdomen. It noted that
Mr. Miller complained of abdominal pain. He was reported to be alert and oriented. His vital
signs were stable. There was minimal bleeding noted. Two peripheral IV’s were established.
He was given Fentanyl for pain. He was promptly transported via ambulance to the nearest Air
Evac Lifeteam landing site on WV Route 3.

The Air Evac Lifeteam team arrived at the landing site. Their documentation noted Mr.
Miller was alert and oriented and had a full recall of the event. His vital signs were stable. He
had a Glasgow Coma Scale of 15. Bullet wounds were noted to the left proximal-anterior-medial
thigh. Wounds were also noted along the left distal thigh and along the left calf. No active
bleeding was noted. He complained of, “severe, constant, and sharp” abdominal pain and left leg
pain. He rated his pain as 9 out of 10. He was flown to Charleston Area Medical Center
(CAMC) General Division.

Upon arrival to CAMC General Emergency Room, trauma services evaluated Mr. Miller
and noted a gunshot wound to the left medial calf, left medial and anterior thigh, and left lower
quadrant. He had left sided abdominal tenderness with guarding and some rigidity throughout

 
 

Claimant Name: Frank K. Miller
Date of injury: 06/25/17
Page: 2

the abdomen. He was hemodynamically stable. An exploratory laparotomy was recommended
with a possible bowel resection and possible ostomy. Mr. Miller was reported to have given
verbal consent and wished to proceed with the emergency surgery. A CT angiogram of the left
lower extremity was performed to rule out any vascular injury. No definitive vascular injury was
identified. An x-ray of the chest revealed bibasilar subsegmental atelectasis and a metallic
foreign body in the left upper quadrant of the abdomen. An x-ray of the lumbosacral spine
revealed no definite fracture or dislocation. Labs were drawn and reviewed.

On June 26, 2017, Dr. John Deluca performed an exploratory laparotomy with proximal
jejunal resection and primary anastomosis of the jejunum with a stapler. Mobilization of the
splenic flexure and segmental resection of colon with primary side to side antiperistaltic
anastomosis was performed. He was transferred from the operating room to a surgical trauma
intensive care unit (ICU) bed with a nasogastric tube and a Foley catheter. He was transfused
with one unit of red blood cells. Antibiotics were recommended for seven days.

On June 27, 2017, Dr. Deluca evaluated Mr. Miller and noted the incision was clean, dry,
and intact. Mr, Miller reported significant peri-incisional abdominal pain. Dr. Deluca noted a
high anastomosis near the ligament of Treitz. The nasogastric tube was to be continued until
there was return of bowel function. The Foley catheter was to be discontinued and Dr. Deluca
recommended Mr. Miller be transferred to a step-down bed. A chest x-ray revealed no
pneumothorax. Physical therapy (PT) and occupational therapy (OT) were consulted. A
nutritional consultation was obtained. A left lower extremity duplex ultrasound revealed no
arterial injury.

On June 28, 2017, Mr. Miller was transported from the stepdown unit to a regular bed.
He continued to require a patient controlled analgesia (PCA) device for pain control. His Foley
catheter was discontinued. On June 30, 2017, the nasogastric tube was removed. On July 3,
2017, Dr. Glenn Warden evaluated Mr. Miller and indicated that Mr. Miller was tolerating a
regular diet. His abdomen was soft and non-distended. His incision was clean, dry, and intact.
He was ambulating with a walker. Mr. Miller had not yet had a bowel movement. Dr. Warden
noted Mr. Miller reported a typical bowel movement pattern of only one bowel movement every
other week. Dr. Warden noted Mr. Miller suffered from a pre-injury history of irritable bowel
syndrome (IBS) and Mr. Miller knew how to care for his IBS. Mr. Miller was discharged to
home on July 3, 2017 with a walker, docusate sodium 100mg twice a day, and Percocet 5/325mg
every four hours as needed for pain. He was to follow-up with the trauma surgery clinic in one
to two weeks. CAMC discharge diagnoses included: a puncture wound without foreign body of
abdominal wall, left lower quadrant with penetration into peritoneal cavity, puncture wound
without foreign body to the left lower leg, irritable bowel syndrome without diarrhea, Type I
diabetes mellitus, gastroesophageal reflux disease (GERD) without esophagitis, post-traumatic
stress disorder, old myocardial infarction, and acute post hemorrhagic anemia.

On July 12, 2017, Mr. Miller attended a follow-up visit at the CAMC General Surgery
Clinic with Dr. Justin Chuang. A prescription was given for Percocet 5/325 every four hours for
pain. A work release (FMLA) from July 12, 2017 to August 1, 2017 was given to Mr. Miller’s
wife so she could stay home and assist with his care. On July 19, 2017, Mr. Miller attended a

 
 

Claimant Name: Frank K. Miller
Date of injury: 06/25/17
Page: 3

follow-up visit at the CAMC General Surgery Clinic with Dr. Warden. It was noted Mr. Miller’s
incision was healing well. He was given permission to shower. He was ordered to avoid lifting
greater than ten pounds for four weeks. Mr. Miller was to follow-up at the surgery clinic in four
weeks.

On August 10, 2017, a report was generated regarding the recent chest x-ray. It revealed
the bullet in the left posterior superior abdomen. On August 21, 2017, he was evaluated at the
VA hospital for an exercise stress test. Records revealed he was unable to walk on the treadmill
due to a recent gunshot wound and major surgery. A chemical stress test was recommended.

On August 23, 2017, Mr. Miller attended a follow-up visit at the CAMC General Surgery
Clinic with Dr. Deluca. It was noted Mr. Miller was supplementing his diet with Ensure. He
complained of hard stools with straining. A 0.5cm area of the midline abdominal incision was
noted to have occasional drainage. Docusate was recommended. On August 24, 2017, a cardiac
stress test was scheduled with John Molly, M.D. but was not completed. On November 8, 2017,
he saw Dr. Warden at the CAMC General Surgery Clinic for a follow-up visit for the midline
abdominal wound drainage. He was noted to be afebrile. Silver Nitrate was applied to three
stitch abscesses along the midline abdominal wound.

On December 07, 2017, Mr. Miller was evaluated by John Hutton, M.D. at Damous
Psychological Services. A diagnosis was of post-traumatic stress disorder (PTSD) and major
depressive disorder, recurrent without psychotic symptoms was documented. Dr. Hutton noted
Mr. Miller was having nightmares do to the PTSD, anxiety, and depression. Savella 25mg once
daily was prescribed for one week and then Mr. Miller was to increase the dose to twice daily.

On October 11, 2018, Nicole Willey, DO at the Department of Veteran Affairs composed
arecord noting the x-rays of Mr. Miller’s chest and back showed the bullet fragment was still in
place. The note also recorded that electromyogram results were pending. The electromyogram
results would help to determine if a CT myelogram was needed.

Chief Complaint/Present Symptoms:

Mr. Miller complains of continued pain, reduced mobility, reduced strength, increased
anxiety, loss of interest in activities, increased frequency of nightmares, and increased frequency
of daily visual hallucinations. He complains of pain in the left posterior thorax along the
palpable bullet. The thoracic pain is exacerbated with palpation, with left upper extremity
shoulder motion, and with left upper extremity pushing and pulling. He complains of lower
abdominal pain with upper extremity pushing or pulling such as when running the sweeper in his
home. He complains of left thigh pain when standing up from a seated position or when bending
down to sit or pick up an item. Mr. Miller finds that the left thigh pain contributes to his reduced
mobility. He also complains of mild severity daily low back pain preceding the gunshot wound.
This pain had been attributed to fibromyalgia in the records. This left low back pain is much
more frequent and intense since he has become much less mobile following his gunshot wound
requiring exploratory laparotomy. Mr. Miller attended an extensive physical therapy regimen.

He reports results including modest improvements with mobility and leg strength, but he reports
that he continued to suffer with chronic pain and disability despite physical therapy intervention.
Mr. Miller continues to have pain sleeping on his left side. He was a previous left side or

 

 
 

Claimant Name: Frank K. Miller
Date of injury: 06/25/17
Page: 4

stomach sleeper. The left thoracic bullet makes left side, abdominal, and back sleeping painful.
Mr. Miller has purchased a new Sealy Posturepedic foam mattress that allows him to sleep on his
right side.

Mr. Miller continues to require a cane to stabilize his gait on uneven surfaces. He carries
the cane in his right hand and uses it for balance, to assist him on stairs, and to assist him with sit
to stand and stand to sit transfers. He continues to have a greatly reduced standing endurance
and a reduced maximum walking distance compared to his capabilities prior to the gunshot
wound. Mr. Miller continues to utilize a reacher device to pick up Items from the floor because
he cannot safely bend down and get back up without potentially falling. Mr. Miller remains
unable to climb hills or ambulate on slippery or off-camber surfaces safely due to his left lower
extremity weakness and his chronic pain. Mr. Miller can no longer effectively split, stack, and
haul firewood to heat his home. While he can load the fireplace log by log ifthe logs are stacked
neatly outside his door, he needs assistance with acquiring the firewood and having it stacked
weekly along the back deck where he can feasibly access it piece by piece. Mr. Miller heats one-
half his house with a wood fireplace and the other one-half of his home with gas heat.

Mr. Miller continues to experience worsened symptoms of PTSD since the gunshot
injury. He has vivid nightmares that involve him being shot. Mr. Miller also complains of
daytime hallucinations. He recalls a little girl he helped in the wat who was later killed. He has
had visual hallucinations of during the daytime for several years. The frequency of these
hallucinations has increased now compared to before he was shot. Mr. Miller finds that he is
more anxious since his gunshot injury. He is more focused on theft and is concerned that his
home may be robbed if he leaves his home and leaves his video security cameras unattended.
Mr. Miller has a generalized lack of interest in hobbies and other activities he previously
enjoyed. He has no interest in hunting or fishing. He was an avid outdoorsman before the
gunshot wound, He has a handicap hunting license, but he no longer desires to go hunting. He
used to hunt yearly in Lincoln County near Mud River Lake. He is not confident he could load
and transport a deer even with the help of his UTV.

Mr. Miller’s overall ability to participate in activities that he previously enjoyed are
greatly reduced. He was an avid Harley rider and had to sell his primary motorcycle because he
could no longer balance the bike due to his left leg weakness. He also has a smaller Harley
Sportster 883 that he can no longer ride because of his left leg weakness. He purchased a Harley
Trike. He can still ride this motorcycle, but finds the trike less enjoyable than a two-wheeled
bike. He has spent less time this season riding because of his reduced enthusiasm with riding a
trike. Mr. Miller continues to attend his Veterans of Foreign Wars (VF W) meeting on Tuesdays
and remains active in this group. He can no longer perform home remodeling or woodworking.
His left leg weakness, left thorax pain with left upper extremity pushing and pulling, and reduced
ability to lift and carry items make woodworking and remodeling prohibitive. Mr. Miller can no
longer proficiently get up from the ground making routine engine maintenance impossible. He
used to perform car and motorcycle maintenance regularly. His welding ability is also greatly
limited due to reduced standing and lifting capacity. Mr. Miller can perform his overall routine
activities of daily living but performs these activities much more slowly. Activities of daily
living also require much more effort than prior to the gunshot wound.

 
 

Claimant Name: Frank K. Miller
Date of injury: 06/25/17
Page: 5

Current Medications:

Alprazolam 0.5mg, three pills at night
Allopurino! 300mg, once a day

Aspirin 81mg, once a day

Atenolol 25mg, one-half tablet daily
Carboxymethylcellulose Sodium 0.5%, one drop to both eyes four times a day
Clonidine .2mg at bedtime

Docusate Sodium 100mg, twice a day as needed
Duloxetine 60mg, once a day

Eluxadoline 100mg, once a day

Ferous Sulfate 325mg, three times a day
Fluocinonide cream 0.5% daily for skin rash
Lisinopril 2.5mg, once a day

Magnesium Oxide 400mg, once a day
Metformin 850mg, three times a day

Multi Vitamin, once a day

Naproxen 500mg, he uses approximately 1 pill a week
Nitroglycerin 0.4mg as needed for angina
Omega-3 (fish oil)

Pantoprazole 40mg, once a day

Prazosin 2mg, every night

Simvastatin 40mg, one-half tablet every day
Zonisamide 100mg, at bedtime

Zonisamide 50mg, three times a day

Vitamin D3 1,000u, once a day

Allergies:
Cyclobenzaprine Hydrochloride, Etodolac, Methocarbamol, Percogesic, Pravastatin Sodium,
Salsalate

Social History:

Residence history: He has lived for 21 years on Route 3 in Boone County. He lives in a three-
bedroom rancher with a craw! space on a 1.99-acre tract. He cuts his yard with a riding lawn
mower. He must have someone else trim the yard since his injuries. Trimming the yard takes
about 30 minutes. He must now have someone perform snow removal. He has a manually
propelled snow blower he can no longer operate. He has a snow blade for his mower but the
mower cannot ascend his steep driveway.

Marriage history: He had been married for 33 years. He has two children ages 26 and 22.
Pursuit of everyday living: After high school, he entered the military in 1986 at age 21 after
performing several odd jobs. He served in the Army through 1992. He was in the National
Guard four years. He worked for Brown and Root for | year. He worked for the Post Office
from 1993 to 2005 (he was terminated for impaired judgment and impaired reactivity related to

 

 
 

Claimant Name: Frank K. Miller
Date of mjury: 06/25/17
Page: 6

his PTSD). He worked for Massey Energy in 2006 as a coal miner, then as a welder through
2011. In 2011, he became permanently disabled due to PTSD.

Tobacco history: He rubs | can every 2.5 days, since age 10.

Alcohol history: He drinks an occasional beer.

Drug history: None

Education:
He is a high school graduate

Past Medical History:

(Pre-injury) Anxiety, Depression, Diabetes, Hypertension, Myocardial infarction and cardiac
stent, Post-Traumatic Stress Disorder (PTSD), Gout, IBS, Diabetic neuropathy, Tinnitus,
Chronic pain, Sleep apnea, Chronic fatigue, Fibromyalgia, Hypercholesterolemia, GERD, and
Chronic renal failure

Past Surgical History:

Pre-injury: Cardiac stents and left thumb laceration with suturing

Post-injury: June 26, 2017 exploratory laparotomy, proximal jejunal resection with primary
anastomosis of jejunum with stapler, mobilization of splenic flexure, and segmental resection of
colon with primary side to side antiperistaltic anastomosis.

Family Medical History:
Maternal: Fibromyalgia
Paternal: Diabetes

Medical Records Received:

Air Evac Lifeteam

Boone County Ambulance Authority

CAMC

Department of Veterans Affairs

Filed Complaint

John P. Hutton, M.D. at Damous Psychological Services
Plaintiff’s Responses to Defendant

Medical Billing Received and Reviewed:
Associated Radiologists, Inc.

Boone County Ambulance Authority
Boone Memorial Hospital, Inc.

CAMC

Department of Veteran Affairs

General Anesthesia Services, Inc.

 
 

Claimant Name: Frank K. Miller
Date of injury: 06/25/17
Page: 7

Review of Systems:

HEENT:

No change in hearing or vision
Corrective lenses

No recent neck pain exacerbations

Respiratory:
No shortness of breath

Cardiae:
No chest pain, pressure or cardiac events recently

GI:
No changes in baseline bowel status

GU:
No changes in bladder status

ID:
No fever or chills

Physical Exam:

General:

Height: 5°10”

Well developed, well nourished

Alert and oriented to person, place, time and situation
Slightly flattened affect

No evidence of discomfort or distress at rest

HEENT:

Cranial motor function normal bilaterally
Bilateral hearing aids

Normal facial symmetry

Normal bilateral extra ocular movements
No sensory deficits of the face

No anterior cervical tenderness

No lateral cervical tenderness

No posterior cervical tenderness

 
 

Claimant Name: Frank K. Miller
Date of injury: 06/25/17
Page: 8

Upper Extremity Exam:

General:

No amputations

Normal size and symmetry of the upper extremities

Range of motion:

Shoulder range of motion right normal

Shoulder range of motion deficits left:

Abduction: 76 degrees

Adduction: 30 degrees

Flexion: 108 degrees

Extension: 36 degrees

No elbow range of motion deficits right or left

No wrist range of motion deficits right or left

No hand or finger range of motion deficits right or left

Sensory:
Sensory exam of the upper extremity reveals normal light touch and pinprick throughout the
upper extremities.

Tenderness:
No tenderness to palpation throughout the upper right or left extremities.

Handedness:
He is ambidextrous; mainly right-handed

Motor Exam:
Right Upper Extremity:

Right grip (pounds) 76 (maximum of 3)
Wrist Extension 5/5
Wrist Flexion 5/5
Wrist Pronation 5/5
Wrist Supination 5/5
Elbow Extension 5/5
Elbow Flexion 5/5
Shoulder Extension 5/5
Shoulder Flexion 5/5
Shoulder Abduction 5/5
Shoulder Adduction 5/5

Shoulder Internal Rotation 5/5
Shoulder External Rotation 5/5

 

 
 

Claimant Name: Frank K. Miller
Date of injury: 06/25/17

Page: 9

Left Upper Extremity:

Pain inhibition weakness along the left thorax bullet location with LUE strength testing
Left grip (pounds) 64 (maximum of 3)
Wrist Extension 5/5

Wrist Flexion 5/5

Wrist Pronation 5/5

Wrist Supination 4+/5

Elbow Extension 5/5

Elbow Flexion 4/5

Shoulder Extension 4/5

Shoulder Flexion 4/5

Shoulder Abduction 4-/5

Shoulder Adduction 4/5

Shoulder Internal Rotation 4/5
Shoulder External Rotation 4/5

Upper Extremity Reflexes:
Right:

2 Biceps

2 Brachioradialis

Left:

2 Biceps

2 Brachioradialis

Pulses:
Normal palpable pulse right radial
Normal palpable pulse left radial

Skin:
The skin is intact in the upper extremities. The temperature to touch is proportional right and
left. No palpable hot or cold areas of the upper extremities. No skin mottling or erythema noted.

Thoracic Spine:

No significant scoliosis or kyphosis

Positive palpable metal fragment in the left posterior-lateral thorax. This is located 23cm
superior to the left posterior superior iliac spine.

No thoracic muscular atrophy observed

No thoracic sensory deficits

Chest Exam:
No observed chest wall deformities or asymmetry
Normal observed chest wall movement right and left with inspiration and expiration

 
 

Claimant Name: Frank Kk. Miller
Date of injury: 06/25/17
Page: 10

Abdominal Exam:

General:

There is a 29cm midline scar that crosses right of the umbilicus; there is an indentation 3cm
below the umbilicus.

Midline tenderness of the lower quadrants below the umbilicus noted

No hepatosplenomegaly

No ascites observed

No rebound tenderness

No guarding

Mild abdominal! obesity

Lumbar Exam:
General:
No significant scoliosis or kyphosis

Tenderness:

24 degrees of maximum lumbar flexion without pain

13 degrees of maximum lumbar extension with left lower lumbar pain
06 degrees of left lateral lumbar bending with left lower lumbar pain
12 degrees of right lateral lumbar bending without pain

Lower Extremity Exam:
General:
Normal leg length observed

Scarring:

There is a 2cm length left medial calf scar and a 0.5cm left lateral calf scar.

There is a 3cm length distal lateral thigh scar and a 1cm length proximal medial thigh scar.
The left lower extremity scars were all non-tender.

The left thigh revealed pain with quadriceps or hamstring contraction and co-contraction.

Circumferences:
Right:

Above knee 50cm
Below knee 36cm
Lett:

Above knee 49cm
Below knee 36cm

Sensory:
Normal

 
 

Claimant Name: Frank K, Miller
Date of injury: 06/23/17
Page: 11

‘Tenderness:
None in the lower extremities

Motor Exam:

Left Lower Extremity:

Hip Extension 4/5 with pain medial thigh
Hip Flexion 4/5 with pain medial thigh
Leg Extension 44/5

Leg Flexion 4/5 with pain medial thigh
Dorsiflexion 44/5

Plantar Flexion 5/5

Right Lower Extremity:

Hip Extension 5/5

Hip Flexion 3/5

Leg Extension 5/5

Leg Flexion 5/5

Dorsiflexion 5/5

Plantar Flexion 5/5

Seated straight leg raise left negative
Seated straight leg raise right negative

Functional Testing:

Partial squat to a maximum of 64 degrees knee flexion performed with leaning to the right

The partial squat caused medial left thigh pain

Pain noted with transferring from sit to stand from a chair

Patrick’s Test was performed and was negative on the right; on the left it was negative for
sacroiliac pain but did cause left medial thigh pain

He can do a bilateral toe-raise

He can do a single toe-raise on the right but not on the left

He can do a bilateral heel raise

He has left low back pain induced with lumbar flexion plus combined rotation to the left or to the
right

Lower abdominal pain is reproduced when he must stabilize his core on exam with simulated left
upper extremity pushing and pulling

He was observed ambulating on a level surface indoors without a cane but he has fair balance
only when not using his cane or when his balance is challenged on exam while standing and
while walking.

 

 
 

Claimant Name: Frank Kk. Miller
Date of injury: 06/25/17
Page: 12

Lower Extremity Reflexes:

Right:

2 patellar
2 Achilles

Left:

2 patellar
2 Achilles

Pulses:

Normal palpable pulse dorsalis pedis right
Normal palpable pulse dorsalis pedis left
Normal palpable pulse tibialis posterior right
Normal palpable pulse tibialis posterior left

Skin:

The skin is intact in the lower extremities. The temperature to touch is proportional right and
left. He does not have any palpable hot or cold areas of the lower extremities. No skin mottling
or erythema noted on exam.

Assessments:

1. Status post gunshot injury June 25, 2017

2. Status post exploratory laparotomy June 25, 2017 due to injuries caused by the
gunshot injury

3. Ongoing loss of core strength due to the large abdominal incision through the
abdominal muscles due to the June 26, 2017 exploratory laparotomy

4, Ongoing pain from the residual bullet fragment in the thorax from the gunshot
injury June 25, 2017

5. Ongoing pain inhibition weakness of the upper extremity due to the June 25, 2017
gunshot injury

6. Ongoing weakness of the upper extremity contributed to by weakness of the core
caused by the June 25, 2017 gunshot injury

7. Ongoing left lower leg pain and weakness due to the June 25, 2017 gunshot injury

8. Ongoing left upper leg pain and weakness due to the June 25, 2017 gunshot injury

9. Ongoing balance deficits due to lower extremity weakness with disability caused by
the June 25, 2017 gunshot injury

10. Ongoing deconditioning, reduced gait, and reduced transfer capabilities due to the
June 25, 2017 gunshot injury

11. Ongoing PTSD exacerbation caused by the June 25, 2017 gunshot injury

 
 

Claimant Name: Frank K. Miller
Date of injury: 06/25/17
Page: 13

Recommendations:

1. Mr. Miller is no longer able to perform essential household duties due to his
disabilities caused by the gunshot injury. Mr. Miller should anticipate an
accelerated rate of degenerative decline caused by sequelae of the gunshot injury.
His need for assistance in his home will increase with time. While assistive devices,
physical therapy, and a home exercise program will minimize his accelerated rate of
degenerative decline, his relatively reduced physical activity compounded with
reduced core strength caused by his abdominal surgery will result in progressively
worsening gait, transfers, and lumbar pain. He should acquire assistance currently
with all lifting exceeding 20 pounds and all lifting while bending forward. He must
lift when ambulatory with only one hand. It is not safe for him to ambulate inside
or outside the home without his cane due to his lower extremity weakness, core
weakness, and reduced balance. He should currently receive in-home cleaning
services, in-home heavy cocking and meal preparation services, and laundry
services. This will require weekly cleaning services for the next 28 years. He may
feasibly contract these services through a locally licensed cleaning service. He will
also require approximately five hours per week of in-home non-nursing assistance
currently (20 hours per month average}. To feasibly obtain reliable service for these
essential needs, he should contract with a comprehensive home health service to
provide staff to perform these non-nursing duties. By age 65, he will require the
equivalent of two hours per day of in-home non-nursing assistance to perform
duties to also include laundry, weekly grocery shopping and delivery, heavy cooking
and large meal preparation, sit to stand and stand to sit transfers at the bedside,
bathing, and lower extremity dressing. These services will afford him safety with
activities of daily living and household services. By age 75, his physical capabilities
will have further declined and he will additionally require assistance with all
cooking, all sit to stand and stand to sit transfers, all toileting, and all community
transport to physician’s visits, physical therapy, and social outings such as his
weekly VFW meetings. His needs by age 75 will require approximately eight hours
per day of in-home non-nursing assistance.

2. Mr. Miller should initiate treatment with a local physiatrist to evaluate and treat his
chronic disabilities caused by his gunshot injury. His physiatrist can prescribe
physical therapy, assistive devices, and medications to assist with chronic pain or
inflammation from his injuries. He should anticipate seeing this physician for
evaluation at least four times per year.

3. Mr. Miller shoulder undergo a regimen of physical therapy each year to maximize
his lower extremity range of motion, strength, gait, balance, and transfers. This will
help to minimize the accelerated rate of degenerative decline he will experience due
to the injuries caused by the gunshot injury. He should anticipate participating in
three sessions per week for eight weeks at least annually to assist him with mobility.
Each therapy session should be completed with instructions for an updated home
exercise program to be utilized between therapy regimens.

 
 

Clanmant Name: Frank K. Miller
Date of injury: 06/25/17
Page: 14

4,

5.

10.

Mr. Miller has a current straight cane. This assistive device should be replaced at a
minimum of three-year intervals due to normal wear and tear.

Mr. Miller will require the use of a rollator by age 65 due to his reduced mobility
that will progressively worsen over time due to the accelerated rate of degenerative
decline caused by his chronic disabilities incurred from the gunshot injury.

Mr. Miller will require the use of a power scooter by age 65 for utilization with long
distance ambulation in the community including doctor’s visits and VF W meetings
due to his reduced mobility that will progressively worsen over time due to the
accelerated rate of degenerative decline caused by his chronic disabilities incurred
from the gunshot injury.

Mr. Miller will require a power scooter vehicle carrier by age 65 for use on a car or
truck te transport a power scooter. The power scooter will be used for long distance
ambulation in the community including doctor’s visits and VF W meetings.

Mr. Miller will require ongoing treatment of his PTSD exacerbation caused by the
gunshot injury. Over the next two years of continuous treatment, he will likely
experience a reduction of PTSD symptoms and return to his pre-gunshot injury
PTSD baseline. He will incur the costs associated with PTSD exacerbation
treatment for at least two more years.

Mr. Miller should anticipate incurring the cost of continuing the use of psychotropic
medications for treatment of his PTSD exacerbation over the next two years. He
will likely experience a reduction of PTSD symptoms and return to his pre-gunshot
injury PTSD baseline in approximately two years.

Mr. Miller should undergo structural modifications to his home to accommodate his
disabilities. These modifications will afford him safe ingress and egress to and from
his home and will provide him a safe bathroom environment for bathing and
toileting. Mr. Miller’s front porch is situated with a door facing the yard, but the
door is oriented 90 degrees from the sidewalk. There is a 13-inch rise in elevation
from the sidewalk to the front porch deck. The front porch deck is approximately
10 feet long and would need to be at least six feet wide to accommodate the
wheelchair ramp entry, a landing area, and an area for the front door to open and
close. There is an additional 5-inch elevation rise from the front porch deck to the
front door threshold. Mr. Miller should have a safe wheelchair ramp with a slope
not exceeding one inch per linear foot. The ramp is appropriate for use now. He is
not stable with gait to safely avoid falls wp or down stairs, based on direct
observation ambulating with a cane at the time of the in-home evaluation.
Accomplishing this task will require restructuring of the front porch deck surface
and raising it 5 inches so that it is level with the front door threshold and
construction of an 18-foot long wheelchair ramp with safety rails that extends down
the length of the sidewalk from the restructured front porch. Mr. Miller has a rear
deck and walkway to his garage side door. This rear deck has a one inch elevation
loss to the deck that can be corrected with an extended threshold. A wheelchair
ramp and walkway to the garage doorway at a recommended slope not exceeding

 
 

Claimant Name: Frank kK. Miller
Date of injury: 06/25/17
Page: 15

11.

one inch per linear foot will require 20 feet of sloped ramp length. Because the
distance between the rear door and the garage doorway is less than 20 feet, the
wheelchair ramp will need to exit the rear deck from the left rear corner of the rear
deck, extend to the left to a square landing, then extend left again towards the
garage doorway. The sloped surface should end on a landing situated adjacent to
and level with the garage doorway. Mr. Miller should have his master bathroom
rebuilt to accommodate a handicap accessible roll-in shower with shower seat. This
will provide him bathing safety. The shower should be situated in the location of his
current tub and will encompass part of the location where his current shower is
situated. A small separating wall will require removal. Resurfacing of the floors,
resurfacing of the walls, repainting of the walls, relocation of the plumbing, and
relocation of related electrical fixtures will be required. The toilet area and
adjacent cabinetry should be reconfigured with the cabinet space relocated to
provide more space surrounding the toilet. This will provide space for an elevated
toilet with toilet safety rails. The toilet can be located so that it can be accessed with
a rollator or wheelchair.

Mr. Miller should anticipate replacing his mattress after the cessation of the
manufacturer’s warranty at ten years so that he can continue sleeping in his
modified sleeping position necessary because of the pain he experiences from his
gunshot injuries.

All of my opinions are based upon a reasonable degree of medical certainty taking into
consideration my examination and all medical information provided, Should you have any
further question, please do not hesitate to contact me through my office.

I state that I am a board-certified physician practicing in the State of WV and hereby affirm that
the contents of this report are true to the best of my knowledge under the penalties of perjury.

Date: 11/19/18 Signed: RAY bE MO.

Dr. Richard G. Bowman I
DABPMR, DABPM, FIPP, CEDIR, CLCP

 
